Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
this 1st day of January, 2009 by and between Classmates Media Corporation, a
Delaware corporation (“Classmates”), with principal corporate offices at 21301
Burbank Boulevard, Woodland Hills, California 91367, and Mark R. Goldston, whose
business address is 21301 Burbank Boulevard, Woodland Hills California 91367
(“Mr. Goldston”).

 

WHEREAS, Employee and Classmates had previously entered into an employment
agreement (the “Prior Agreement”) effective August 22, 2007;

 

WHEREAS, effective as of the date hereof, Employee and Classmates desire to
amend and restate the Prior Agreement;

 

WHEREAS, Classmates has been formed to assume and continue certain business
activities of United Online, Inc. (“Parent”), and intends to register an initial
public offering (“IPO”) of shares to the public with the Securities and Exchange
Commission (“SEC”). The date the underwriting agreement with respect to the IPO
is executed is referred to herein as the “Effective Date;” and

 

WHEREAS, Mr. Goldston is willing to become employed by Classmates upon the terms
and conditions hereinafter set forth in this Agreement and Classmates desires to
employ him upon such terms and conditions.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      EMPLOYMENT

 

1.1           Classmates hereby agrees to employ Mr. Goldston, and Mr. Goldston
hereby accepts such employment, on the terms and conditions set forth herein,
commencing the Effective Date and continuing for three years (the “Term”),
unless this Agreement expires or Mr. Goldston is terminated earlier as provided
in Section 4 below.  Mr. Goldston’s place of employment shall be the in the
greater Los Angeles metropolitan area.

 

--------------------------------------------------------------------------------


 

2.                                      DUTIES OF EXECUTIVE

 

2.1           Mr. Goldston shall serve as the Chief Executive Officer and
Chairman of Classmates.  In this capacity, Mr. Goldston shall be responsible for
the general management of Classmates and shall perform such customary,
appropriate and reasonable executive duties as are usually performed by the
Chief Executive Officer and Chairman, including such specific executive duties
consistent with such position as are delegated to him from time to time by the
Board of Directors of Classmates or a committee thereof (the “Board”). 
Mr. Goldston shall report directly to Classmates’ Board. Classmates agrees that
Mr. Goldston will also continue to serve as Chief Executive Officer and Chairman
of Parent and will in good faith allocate his time between Classmates and Parent
in accordance with the goals and objectives established by the Board.

 

2.2           Mr. Goldston agrees to devote his good faith, attention, skill and
efforts to the performance of his duties for Classmates during the Term.   This
Agreement shall not preclude Mr. Goldston from writing and promoting books or
other published materials, engaging in civic, charitable or religious
activities, or from serving on boards of directors of companies or organizations
that do not present any conflict with the interests of Classmates or otherwise
adversely affect Mr. Goldston’s performance of the services required under this
Agreement.  This Agreement shall not be interpreted to prohibit Mr. Goldston
from making and monitoring personal investments (including the purchase of
interests in professional sports teams) if such activities do not materially
interfere with the services required under this Agreement.

 

3.                                      COMPENSATION AND OTHER BENEFITS

 

3.1           Base Salary.  During the Term, Classmates shall pay to
Mr. Goldston a Base Salary per fiscal year equal to One Dollar ($1.00) on the
Effective Date and each annual anniversary of the Effective Date.  Classmates
may, but has no obligation to, increase the Base Salary.

 

3.2           Initial Grant of Stock Options.  Classmates hereby agrees to grant
to Mr. Goldston as of the Effective Date options (the “Options”) to purchase
that number of shares which represents, on the Effective Date, 4.2857% of
Classmates’ fully diluted Class A common stock (the “Option Shares”) at an
exercise price equal to the price per share of such Class A common stock offered
to the public on the Effective Date pursuant to the terms and conditions
contained herein.  The Options shall vest as provided below.  On the Effective
Date, the number of Options and Option Shares shall be computed to represent
4.2857% of the fully diluted shares of Class A common stock, and the Options
shall be issued, subject to adjustment in the number of covered shares as
provided below.  The Options shall be subject to customary adjustments for

 

2

--------------------------------------------------------------------------------


 

stock splits, stock dividends and similar events, shall be exercisable for ten
years from their date of grant, and shall be evidenced by a separate option
agreement or certificate.

 

For purposes hereof, “fully diluted shares of Class A common stock” means, at
the Effective Date, the total number of outstanding shares of Classmates’
Class A common stock assuming exercise of all options (including, the Options),
warrants and similar securities exercisable for Class A common stock  that are
outstanding or issuable pursuant to then existing agreements,  the conversion or
exchange of all other securities of Classmates convertible into or exchangeable
for shares of Class A common stock (including Classmates’ Class B common stock),
treating all shares of Class A common stock covered by restricted stock units
and similar instruments that are outstanding or issuable pursuant to then
existing agreements as outstanding, and assuming the underwriters in the IPO
sell all of the “firm shares” set forth in the IPO underwriting agreement and
fully exercise the over-allotment option given them to purchase additional
Class A common stock within the time provided in the IPO underwriting
agreement.  In the event the over-allotment option is not exercised in full by
the underwriters within the time provided in the IPO underwriting agreement, an
appropriate number of Options shall be cancelled and the Option agreement shall
be amended, to achieve the intended percentage.   For the avoidance of doubt,
fully diluted shares of Class A common stock do not include any securities held
in treasury.

 

3.3           Vesting of Options.

 

(a)     Release Date.  Subject to the remaining provisions of this Section 3.3,
thirty-three and one-third percent (331/2 %) of the Options shall be vested on
each annual anniversary of the Effective Date provided that Mr. Goldston has
remained continuously employed by Classmates and/or Parent until such date.

 

(b)     Vesting Upon Termination without Cause or Involuntary Termination.  In
the event of termination by Classmates of Mr. Goldston’s employment without
“Cause” (as defined in Section 4.1(a) below) or by  Involuntary Termination (as
defined in Section 4.1(c) below) prior to the date all Options vest, any
previously unvested Options shall be fully vested in Mr. Goldston as of such
termination date.  In addition, if Mr. Goldston is employed by Parent, in the
event of termination by Parent of Mr. Goldston’s employment without “Cause” (as
defined in the Employment Agreement by and between Parent and Mr. Goldston
effective April 3, 2007, as may be amended from time to time (the “UOL
Agreement”)) or if Mr. Goldston is Involuntarily Terminated (as defined in the
UOL Agreement) prior to the date all Options vest and he is not employed by
Classmates immediately following such termination, any previously unvested
Options shall be fully vested in Mr. Goldston as of such termination date.

 

3

--------------------------------------------------------------------------------


 

(c)     Termination Due to Death or Disability.  In the event of termination of
employment from Classmates due to Mr. Goldston’s death or Disability (as defined
in Section 4 below) prior to the third anniversary of the Effective Date, all
Options shall be immediately vested in Mr. Goldston or his estate as of the date
of death or Disability.  In addition, if Mr. Goldston’s employment with
Classmates is terminated for any reason other than a reason that would give rise
to the acceleration of vesting or cancellation of unvested Options under this
Agreement and following such termination he remains employed by Parent, in the
event of a subsequent termination of employment from Parent due to
Mr. Goldston’s death or permanent disability prior to the third anniversary of
the Effective Date, all Options shall be immediately vested in Mr. Goldston or
his estate as of the date of death or permanent disability.

 

(d)     [Intentionally Omitted]

 

(e)     Resignation Following a Corporate Transaction.  In the event there is a
“Corporate Transaction” as described below and, following such Corporate
Transaction, (i) Mr. Goldston resigns from Classmates under circumstances
constituting an Involuntary Termination (as defined in Section 4.1(c)) or
(ii) if Mr. Goldston is then employed by Parent and Mr. Goldston resigns from
Parent such that he is Involuntarily Terminated (as defined in the UOL
Agreement) and he is not employed by Classmates immediately following such
resignation, all Options shall immediately be vested in Mr. Goldston.

 

(f)      Voluntary Resignation.  If Mr. Goldston resigns his employment with
Classmates under circumstances not deemed under this Agreement to constitute an
Involuntary Termination and he is not employed by Parent immediately following
such resignation, or if Mr. Goldston is employed by Parent and Mr. Goldston
resigns his employment with Parent under circumstances not deemed to constitute
him being Involuntarily Terminated under the UOL Agreement and he is not
employed by Classmates immediately following such resignation, all unvested
Options shall never vest and shall be cancelled.

 

3.4           Eligibility for Awards and Bonuses.  Mr. Goldston shall be
eligible to receive, and Classmates intends to consider him for annual bonuses
(“Annual Bonuses”) and equity awards with respect to Classmates stock (“Equity
Awards”).  However, the Board or the Compensation Committee may, but is not
obligated to, grant such Annual Bonuses or Equity Awards.  Any such Annual
Bonuses may be in (a) shares of Classmates stock, (b) cash or (c) any
combination thereof.  For the avoidance of doubt, Mr. Goldston shall be entitled
to participate in all incentive plans generally available to Classmates’ senior
management, including without limitation any option or stock incentive plan (the
“Stock Incentive Plans”).  Classmates agrees that, unless required by applicable
law, no amendment to any Stock Incentive Plan will eliminate the ability of
Mr. Goldston to satisfy income tax withholding obligations by the surrender of
shares or options to Classmates.  Mr. Goldston’s bonus awards shall be paid in
no event later

 

4

--------------------------------------------------------------------------------


 

than the 15th day of the third month following the end of the taxable year (of
the Company or Mr. Goldston, whichever is later) in which such bonus award is
earned.

 

3.5           Withholding for Taxes.  Classmates recognizes that Mr. Goldston
will incur obligations for withholding of income and social security taxes with
respect to any bonus paid in the form of shares of Classmates stock and any
other award based on shares of Classmates stock.  To satisfy such obligations
Classmates agrees, at Mr. Goldston’s request, to treat as sold to Classmates, or
to take other appropriate actions  to reduce the number of shares of Classmates
stock delivered to Mr. Goldston, with the result that such number of shares of
Classmates stock, multiplied by the applicable price, is sufficient to satisfy
Mr. Goldston’s withholding obligations, to the extent permitted by applicable
law.

 

3.6           Other Benefits.  During the Term, Mr. Goldston shall be entitled
to participate in all group life, health, medical, dental or disability
insurance or other employee, health and welfare benefits made available
generally to other executives of Classmates.

 

3.7           Vacation.  Mr. Goldston shall be entitled to five (5) weeks
vacation per year in accordance with Classmates’ vacation policies.  Until a
Corporate Transaction, such vacation shall be taken concurrently with vacation
as an officer of Parent.

 

3.8           Business Expenses.  Classmates shall promptly (and in no event
more than two and one-half months after receiving documentation from
Mr. Goldston) reimburse Mr. Goldston for all reasonable and necessary business
expenses incurred by Mr. Goldston in connection with the business of Classmates
and the performance of his duties under this Agreement, subject to Mr. Goldston
requesting such reimbursement and providing Classmates with reasonable
documentation thereof within one year of incurring any expense. Mr. Goldston’s
right to receive such reimbursements may not be exchanged or liquidated for any
other benefit.

 

3.9           Board of Directors.  Mr. Goldston shall be Chairman of Classmates
and also a member and chairman of the Classmates Board of Directors. 
Mr. Goldston’s appointments as Chairman and as a member of the Board will
automatically terminate upon the termination of Mr. Goldston’s employment with
Classmates for any reason.

 

5

--------------------------------------------------------------------------------


 

4.                                      TERMINATION

 

4.1           Termination for Cause; Certain Definitions.

 

(a)     Termination “for Cause” is defined as follows:  (1) if Mr. Goldston is
convicted of, or enters a plea of nolo contendere to, a felony, including any
act of moral turpitude that adversely impacts Classmates or any of its
subsidiaries, (2) if Mr. Goldston commits an act of actual fraud, embezzlement,
theft or similar dishonesty against Classmates or any of its subsidiaries that
adversely and materially impacts Classmates or any of its subsidiaries, (3) if
Mr. Goldston commits any willful misconduct resulting in material harm to
Classmates or any of its subsidiaries, or (4) if Mr. Goldston fails, after
receipt of detailed written notice and after receiving a period of at least
thirty (30) days following such notice to cure such failure, to use his
reasonable good faith efforts to follow the reasonable and lawful direction of
Classmates’ Board of Directors and to perform his obligations hereunder.

 

(b)     Classmates may terminate this Agreement immediately (except as required
by clause 4.1(a)(4) above) for any of the reasons stated in Section 4.1(a) by
giving written notice to Mr. Goldston without prejudice to any other remedy to
which Classmates may be entitled.  The notice of termination shall specify the
grounds for termination or shall state that Classmates is exercising its rights
to terminate Mr. Goldston without Cause.  If Mr. Goldston’s employment hereunder
is terminated “for Cause” pursuant to this Section 4.1, Mr. Goldston shall be
entitled to receive reimbursement for any expenses, as set forth in Section 3.8,
through the date of termination, but shall not be entitled to retain any
unvested Options, unvested Equity Awards or any other amount except for amounts
earned under any plan but not yet paid as of the date of termination.

 

(c)     Mr. Goldston shall be deemed “Involuntarily Terminated” if:
(i) Mr. Goldston resigns following a material breach by Classmates of its
obligations hereunder; provided, however, (a) Mr. Goldston shall provide
Classmates with written notice of such breach within ninety (90) days after the
conduct occurs giving rise to such breach, (b) Classmates shall have thirty (30)
days following such notice to cure such breach and (c) Mr. Goldston resigns
within one hundred eighty (180) days following the initial existence of such
breach; (ii) Classmates or any successor to Classmates terminates Mr. Goldston’s
employment without Cause in connection with or following a Corporate
Transaction; or (iii) in connection with or after a Corporate Transaction there
is both (A) (a) a material decrease in Mr. Goldston’s authorities, duties or
responsibilities (it being deemed to be a decrease in authorities, duties and/or
responsibilities if Mr. Goldston is not offered and provided the position of
Chairman of the Board of Directors and Chief Executive Officer of Classmates or
its successor as well as the position of Chairman of the Board of Directors and
Chief Executive Officer of the acquiring and ultimate parent entity, if any,
following a Corporate Transaction), (b) a material decrease in compensation from
that provided by Classmates immediately prior to the Corporate Transaction,
(c) a requirement that Mr. Goldston re-locate out of the greater Los Angeles
metropolitan area, or (d) a failure by any successor to Classmates to confirm in
writing that this Agreement remains in full force and effect, and
(B) Mr. Goldston terminates his employment with Classmates before the last day
of the calendar year in which such Corporate Transaction occurs.  A resignation
or

 

6

--------------------------------------------------------------------------------


 

termination under circumstances described above shall be deemed an “Involuntary
Termination.”  Notwithstanding any provision to the contrary in this Agreement,
upon the earlier of (i) one hundred eighty (180) days following a Corporate
Transaction or (ii) the last day of the calendar year in which a Corporate
Transaction occurs, this Agreement shall expire on such date, in which event
Mr. Goldston shall be entitled to the same benefits that otherwise would have
been payable to him had Mr. Goldston been Involuntarily Terminated prior to such
Corporate Transaction, as set forth in Sections 4.2 and 4.3 below.

 

(d)     “Corporate Transaction” shall mean:  (x) a change in ownership or
control of Classmates effected through the acquisition, directly or indirectly,
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of securities such that Parent (or a person that directly
or indirectly controls, is controlled by, or is under common control with,
Parent) no longer has the voting power to elect a majority of the Classmates
Board of Directors; (y) a merger, consolidation or reorganization approved by
Classmates’ stockholders, unless securities representing the voting power to
elect a majority of the Classmates Board of Directors are thereafter held by
Parent; or (z) any stockholder-approved transfer or other disposition of a
majority of Classmates’ assets.  In addition any of the following transactions
shall be deemed a Corporate Transaction with respect to Classmates: (i) a change
in ownership or control of Parent effected through the acquisition, directly or
indirectly, by any person or related group of persons, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Parent’s outstanding securities; (ii) a change in the composition
of the Parent’s Board over a period of thirty-six (36) consecutive months or
less such that a majority of the Parent’s Board members ceases, by reason of one
or more contested elections for Board membership, to be comprised of individuals
who either (A) have been Parent Board members continuously since the beginning
of such period or (B) have been elected or nominated for election as Parent
Board members during such period by at least a majority of the Parent’s Board
members described in clause (A) who were still in office at the time the Parent
Board approved such election or nomination; (iii) a merger, consolidation or
reorganization approved by the Parent’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Parent’s outstanding
voting securities immediately prior to such transaction; or (iv) any
stockholder-approved transfer or other disposition of all or substantially all
of the Parent ‘s assets.

 

(e)     Disability.  “Disability” shall mean that Mr. Goldston, due to physical
or mental illness or injury, is precluded from performing his duties under this
Agreement for a period of 120 days or more, and shall be evidenced by a
resolution of the Board following the recommendation of Mr. Goldston’s physician
or an independent physician selected by the Board (a “Doctor’s Report”).  If
Mr. Goldston refuses to submit to an examination by such an

 

7

--------------------------------------------------------------------------------


 

independent physician reasonably requested by the Board, the Board may declare
him Disabled without a Doctor’s Report.

 

4.2           Termination Without Cause.  If Mr. Goldston’s employment is
terminated without “Cause” as defined in Section 4.1(a) or if there is an
Involuntary Termination, he will be eligible for the severance benefits set
forth in Section 4.3.

 

4.3           Severance Payments and Other Benefits Upon Termination Without
Cause or Involuntary Termination.  If Classmates terminates Mr. Goldston’s
employment hereunder without Cause, or if there is an Involuntary Termination,
Classmates (or its successor, as the case may be) shall (i) pay to Mr. Goldston
any accrued but unpaid Base Salary and paid time off under any benefit plan to
the extent required by law through the date of termination, (ii) reimburse
Mr. Goldston for any expenses, as set forth in Section 3.8, through the date of
termination and (iii) to the extent Mr. Goldston has not already received them
and to the extent the underlying shares have vested (including vesting related
to the termination), deliver to Mr. Goldston certificates representing
Mr. Goldston’s ownership of Classmates stock under any restricted share award. 
Additionally, subject to Mr. Goldston entering into and not revoking a release
of claims in favor of Classmates and abiding by the non-competition and
non-solicitation provisions set forth in Section 5 below, (A) Classmates (or its
successor, as the case may be) shall pay to Mr. Goldston an amount in cash (the
“Release Amount”) equal to 3 times the sum of Mr. Goldston’s (a) Base Salary and
(b) Annual Bonus, if any, paid in the preceding twelve (12) months and (B) any
outstanding Equity Awards shall become fully vested and exercisable (as
applicable).  The Release Amount shall be payable in one lump sum, subject to
withholding as may be required by law.   The release required as a condition to
Mr. Goldston’s entitlement to such Release Amount must be delivered within
twenty-one (21) days (or forty-five (45) days if such longer period is required
under applicable law) after the date of Mr. Goldston’s termination of
employment.  The Release Amount to which Mr. Goldston accordingly becomes
entitled upon the effectiveness of the delivered release following the
expiration of all applicable revocation periods will be made to Mr. Goldston on
such effective date or as soon as administratively practicable thereafter, but
in no event later than the later of the following dates on which the release is
so effective: (i) the fifteenth day of the third month following the end of
Mr. Goldston’s taxable year in which his employment terminates or (ii) the
fifteenth day of the third month following the end of the taxable year of
Classmates in which such termination of employment occurs.

 

If Mr. Goldston is Involuntarily Terminated (as defined in Section 4.1(c) above)
or is terminated due to death or Disability, Mr. Goldston’s options to purchase
Classmates’ Class A common stock shall be exercisable by Mr. Goldston, or, upon
Mr. Goldston’s death, his estate, for a one (1) year period following the date
of termination (or until expiration of their term, if earlier).  In addition, if
Mr. Goldston is employed by Parent and Mr. Goldston is Involuntarily Terminated
(as defined in the UOL Agreement) or is terminated from Parent due to death or

 

8

--------------------------------------------------------------------------------


 

permanent disability and he is not employed by Classmates immediately following
such termination, Mr. Goldston’s options to purchase Classmates’ Class A common
stock shall be exercisable by Mr. Goldston, or, upon Mr. Goldston’s death, his
estate, for a one (1) year period following the date of termination (or until
expiration of their term, if earlier).

 

5.                                      NON-COMPETITION; NON-SOLICITATION

 

5.1           For the twelve (12) month period following the termination of
Mr. Goldston’s employment with Classmates (but in the case of a termination
without Cause or an Involuntary Termination only if Mr. Goldston has received
the severance payments specified in Section 4.3 above) (the “Restricted
Period”), Mr. Goldston shall not directly engage in, or manage or direct persons
engaged in, a Competitive Business Activity (as defined below) anywhere in the
Restricted Territory (as defined below); provided, that the Restricted Period
shall terminate if Classmates terminates operations or if Classmates no longer
engages in any Competitive Business Activity.  The term “Competitive Business
Activity” shall mean  a business primarily involved in online social networking
or a business primarily involving online loyalty rewards programs.  The term
“Restricted Territory” shall mean each and every county, city or other political
subdivision of the United States in which Classmates is engaged in business or
providing its services.  Classmates agrees that providing services to a company
or entity that is involved in a Competitive Business Activity but which services
are unrelated to the Competitive Business Activity shall not be deemed a
violation of this Agreement.

 

5.2           During the Restricted Period (but in the case of a termination
without Cause or an Involuntary Termination only if Mr. Goldston has received
the severance payments specified in Section 4.3 above), Mr. Goldston shall not
directly or indirectly solicit or recruit for employment any person or persons
who are employed by Classmates or any of its subsidiaries or affiliates, or who
were so employed at any time within a period of twelve (12) months immediately
prior to the date Mr. Goldston’s employment terminated, or otherwise interfere
with the relationship between any such person and Classmates; nor will
Mr. Goldston assist anyone else in recruiting any such employee to work for
another company or business or discuss with any such person his or her leaving
the employ of Classmates or engaging in a business activity in competition with
Classmates.

 

6.                                      CERTAIN PAYMENTS

 

(a)     If any payment or benefits received or to be received by Mr. Goldston in
connection with or contingent on a change in ownership or control, within the
meaning defined in Section 280G of the Internal Revenue Code (the “Code”) (or
any successor provision thereto), whether or not in connection with
Mr. Goldston’s termination of employment, and

 

9

--------------------------------------------------------------------------------


 

whether or not pursuant to this Agreement (such payments or benefits, excluding
the Gross-Up Payment, as hereinafter defined, shall hereinafter be referred to
as the “Total Payments”) will be subject to an excise tax as provided for in
Section 4999 of the Code (the “Excise Tax”), Classmates shall pay to
Mr. Goldston an additional amount no later than the due date for Mr. Goldston’s
tax return with respect to such Excise Tax (the “Gross-Up Payment”) such that
the net amount retained by Mr. Goldston, after deduction of any Excise Tax on
the Total Payments and any federal, state and local income and employment taxes
and Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments.

 

(b)     For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Mr. Goldston and selected by the accounting
firm acting as the “Auditor”, as defined below, such payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, Mr. Goldston shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Mr. Goldston’s residence or, if higher, in the state and locality of
Mr. Goldston’s principal place of employment, on the date of termination (or if
there is no date of termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(c)     In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment,
Mr. Goldston shall repay to Classmates, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (including that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by Mr. Goldston to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction).  In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including

 

10

--------------------------------------------------------------------------------


 

by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-Up Payment), Classmates shall make an additional
Gross-Up Payment in respect of such excess (plus any interest, penalties or
additions payable by Mr. Goldston with respect to such excess) at the time that
the amount of such excess is finally determined.  Mr. Goldston and Classmates
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

 

(d)     All determinations under this Section 6 shall be made by a nationally
recognized accounting firm selected by Mr. Goldston (the “Auditor”), and
Classmates shall pay all costs and expenses of the Auditor.  Classmates shall
cooperate in good faith in making such determinations and in providing the
necessary information for this purpose.  Any payments made by the Company to or
on behalf of Mr. Goldston pursuant to this Section 6 shall be made in no event
later than the end of Mr. Goldston’s taxable year next following his taxable
year in which the related taxes are remitted.

 

7.                                      INDEMNIFICATION

 

Classmates will indemnify Mr. Goldston (and his legal representative or other
successors) to the fullest extent permitted (including a payment of expenses in
advance of final disposition of a proceeding) by applicable law, as in effect at
the time of the subject act or omission, or by the Certificate of Incorporation
and By-Laws of Classmates, as in effect at such time or on the Effective Date,
or by the terms of any indemnification agreement between Classmates and
Mr. Goldston, whichever affords or afforded greatest protection to Mr. Goldston,
and Mr. Goldston shall be entitled to the protection of any insurance policies
Classmates may elect to maintain generally for the benefit of its directors and
officers (and to the extent Classmates maintains such an insurance policy or
policies, Mr. Goldston shall be covered by such policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any Classmates officer or director), against all costs, charges
and expenses whatsoever incurred or sustained by him or his legal
representatives (including but not limited to any judgment entered by a court of
law) at the time such costs, charges and expenses are incurred or sustained, in
connection with any action, suit or proceeding to which Mr. Goldston (or his
legal representatives or other successors) may be made a party by reason of his
having accepted employment with Classmates or by reason of his being or having
been a director, officer or employee of Classmates, or any subsidiary of
Classmates, or his serving or having served any other enterprise as a director,
officer or employee at the request of Classmates.  Mr. Goldston’s rights under
this Section 7 shall continue without time limit for so long as he may be
subject to any such liability, whether or not the Employment Term may have
ended, and the execution of a release of claims as required under this Agreement
shall in no way diminish or eliminate the right to indemnification and
protection under applicable insurance policies of Classmates as described in
this Section 7.

 

11

--------------------------------------------------------------------------------


 

8.                                      ASSIGNMENT

 

Neither Classmates nor Mr. Goldston may assign this Agreement or any rights or
obligations hereunder except as provided herein.  Classmates may assign this
Agreement and all of its rights and obligations hereunder to any successor to
the business of Classmates.  This Agreement will be binding upon Classmates and
its successors and assigns.  In the event of a Corporate Transaction, Classmates
shall cause this Agreement to be assumed by Classmates’ successor as well as any
acquiring or ultimate parent entity, if any, following any Corporate
Transaction, and all references herein to “Classmates” shall be deemed to
include such successor or assignee.

 

9.                                      MISCELLANEOUS

 

9.1           This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Mr. Goldston by Classmates and constitutes the entire agreement between
Classmates and Mr. Goldston with respect to its subject matter.  For the
avoidance of doubt, any agreement between Mr. Goldston and Parent shall not be
modified, amended or superseded by this Agreement.

 

9.2           This Agreement may not be amended, supplemented, modified or
extended, except by written agreement which expressly refers to this Agreement,
which is signed by the parties hereto and which is authorized by Classmates’
Board.

 

9.3           This Agreement is made in and shall be governed by the laws of
California, without giving effect to its conflicts-of-law principles.

 

9.4           If any provision of this Agreement is held by an arbitrator or a
court of competent jurisdiction to conflict with any federal, state or local
law, or to be otherwise invalid or unenforceable, such provision shall be
construed in a manner so as to maximize its enforceability while giving the
greatest effect as possible to the parties’ intent.  To the extent any provision
cannot be construed to be enforceable, such provision shall be deemed to be
eliminated from this Agreement and of no force or effect and the remainder of
this Agreement shall otherwise remain in full force and effect and be construed
as if such portion had not been included in this Agreement.

 

9.5           Mr. Goldston represents and warrants to Classmates that there is
no restriction or limitation, by reason of any agreement or otherwise, upon
Mr. Goldston’s right or

 

12

--------------------------------------------------------------------------------


 

ability to enter into this Agreement and fulfill his obligations under this
Agreement.  The parties acknowledge that the Parent has consented to this
Agreement.

 

9.6           All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, registered or certified, or delivered either by hand, by messenger or
by overnight courier service, and addressed to the receiving party at the
respective address set forth in the heading of this Agreement, or at such other
address as such party shall have furnished to the other party in accordance with
this Section 9.6 prior to the giving of such notice or other communication.

 

9.7           Notwithstanding any provision to the contrary in this Agreement,
no payment or distribution under this Agreement which constitutes an item of
deferred compensation under Section 409A of the Code and becomes payable by
reason of Mr. Goldston’s termination of employment with the Company will be made
to Mr. Goldston unless his termination of employment constitutes a “separation
from service” (as such term is defined in Treasury Regulations issued under
Section 409A of the Code).  For purposes of this Agreement, each amount to be
paid or benefit to be provided shall be construed as a separate identified
payment for purposes of Section 409A of the Code.  If Mr. Goldston is a
“specified employee” as defined in Section 409A of the Code and, as a result of
that status, any portion of the payments under this Agreement would otherwise be
subject to taxation pursuant to Section 409A of the Code, Mr. Goldston shall not
be entitled to any payments upon a termination of his employment until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Mr. Goldston’s “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) or (ii) the date of
Mr. Goldston’s death.  Upon the expiration of the applicable Section 409A
deferral period, all payments and benefits deferred pursuant to this Section 9.7
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to
Mr. Goldston in a lump sum, and any remaining payments due under this Agreement
will be paid in accordance with the normal payment dates specified for them
herein.

 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date specified therefor below.

 

 

 

CLASSMATES MEDIA CORPORATION

 

 

 

 

 

By:

/s/ Robert Berglass

 

Name: Robert Berglass

 

Title: Lead Independent Director,
Compensation Committee Chair
of United Online, Inc.

 

 

 

Dated:

December 23, 2008

 

 

 

By:

/s/ Frederic A. Randall, Jr.

 

Name: Frederic A. Randall, Jr.

 

Title: EVP and General Counsel

 

 

 

Dated:

December 29, 2008

 

 

 

 

 

MARK R. GOLDSTON

 

 

 

 

 

/s/ Mark R. Goldston

 

 

 

Dated:

December 19, 2008

 

--------------------------------------------------------------------------------